Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16827560 application filed 11/15/2022.
The preliminary amendment filed 11/15/2022 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending.  Claims 9,10,11,12,13,14,15 were withdrawn.  Claims 1,2,3,4,5,6,7,8 have been fully considered.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 11/15/2022 is acknowledged.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5,6,7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 5 has the phrase, “a composite membrane," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “The methane-selective mixed matrix membrane” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180126337 A1 (herein known as BEAVERS).

With regard to claim 1, BEAVERS teaches a methane-selective loading of UiO-66 in polymer (mixed matrix) membrane, especially at abstract, para 36
a UiO-66 (type organic-inorganic composite nanoporous material), especially at abstract, para 36
a polymer matrix, especially at abstract, para 36

With regard to claim 2, BEAVERS teaches wherein the UiO-66 (UiO-66 type organic-inorganic composite nanoporous material, includes a Ui0-66 skeleton) having -NH2 (methane-selective functional group), especially at abstract, para 36

With regard to claim 3, BEAVERS teaches 
wherein: the UiO-66 type organic-inorganic composite nanoporous material includes UiO-66_NH2, which is substituted with -NH2, on an aromatic ring in the UiO-66 skeleton, especially at abstract, para 36, fig 1, see lower left substantiate of the following ring ,which is a cropped portion of fig 1; 

    PNG
    media_image1.png
    46
    47
    media_image1.png
    Greyscale


With regard to claim 4, BEAVERS teaches 
wherein the polymer matrix is polysulfone, especially at abstract, para 36


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20180126337 A1 (herein known as BEAVERS).

With regard to claim 5, BEAVERS teaches
 wherein the UiO-66 (type organic-inorganic composite nanoporous material) is included at wt% in the claimed range in a form of being dispersed in the polymer matrix, though does not explicitly state "based on a total weight of a composite membrane" the intent of the reference is implicitly "based on a total weight of a composite membrane", especially at abstract, fig 16 illustrates MOF as a percent of total weight basis; 
in an alternative, assuming that it was determined that BEAVERS does not teach wherein the UiO-66 type organic-inorganic composite nanoporous material is included at wt% in the claimed range in a form of being dispersed in the polymer matrix, based on a total weight of a composite membrane
BEAVERS teaches solubility is a result effective variable of UiO-66(MOF) weight %, especially at table 3, para 74, fig 9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize UiO-66 weight % of BEAVERS with wherein the UiO-66 (type organic-inorganic composite nanoporous material) is included at wt% in the claimed range in a form of being dispersed in the polymer matrix, though does not explicitly state "based on a total weight of a composite membrane" the intent of the reference appears to be implicitly "based on a total weight of a composite membrane" of BEAVERS since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B) 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180126337 A1 (herein known as BEAVERS).

With regard to claim 6, BEAVERS of does not specifically teach wherein the composite membrane is in a form of a multilayer structure
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the composite membrane of BEAVERS with a form of a multilayer structure of BEAVERS for the benefit of additional selectivity, as determined as needed; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Allowable Subject Matter
Claim(s) 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776